Exhibit 10.4

EXECUTION COPY

AGREEMENT

This AGREEMENT, dated as of August 20, 2007 (the “Agreement”), is by and among
WCI Communities, Inc., a Delaware corporation (the “Company”), and Icahn
Partners LP, a Delaware limited partnership, Icahn Partners Master Fund LP, a
Delaware limited partnership, and High River Limited Partnership, a Delaware
limited partnership (collectively, the “Icahn Parties”, and together with the
Company, the “parties”).

WITNESSETH:

WHEREAS, the Icahn Parties are the beneficial owners of shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”);

WHEREAS, the Company has agreed that at the Company’s 2007 annual meeting of
shareholders (the “2007 Annual Meeting”) it will cause the Board of Directors of
the Company (the “Board”) to nominate for election as a member of the Board and
recommend that the shareholders of the Company vote to elect as directors of the
Company (each, a “Director”), each of the Incumbent Nominees (as defined
herein), the Icahn Nominees (as defined herein) and the Other Stockholders
Nominees (as defined herein), and solicit proxies from the shareholders of the
Company to effect the foregoing; and

WHEREAS, in consideration of the agreements of the Company and the Icahn Parties
set forth herein, among other matters, the Icahn Parties have agreed as set
forth herein to vote for the election of each of the Incumbent Nominees, the
Icahn Nominees and the Other Stockholders Nominees, at the 2007 Annual Meeting
and 2008 annual meeting of shareholders of the Company (the “2008 Annual
Meeting”), in each case as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For purposes of this Agreement, the following
terms have the respective meanings set forth below:

“2007 Annual Meeting” shall have the meaning set forth in the Recitals.

“2008 Annual Meeting” shall have the meaning set forth in the Recitals.

“2009 Annual Meeting” shall mean the 2009 annual meeting of shareholders of the
Company.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). Neither the Company nor the Icahn
Parties shall be deemed to be Affiliates of each other as a result of their
execution of this Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“beneficial owner” and “beneficially own” shall have the same meanings as set
forth in Rule 13d-3 promulgated by the SEC under the Exchange Act, except that a
person shall also be deemed to be the beneficial owner of all shares of Common
Stock which such person has the right to acquire pursuant to the exercise of any
rights in connection with any securities or any agreement, regardless of when
such rights may be exercised and whether they are conditional.

“Board” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Common Stock” shall have the meaning set forth in the Recitals.

“Continuing Incumbent Director” shall mean an Incumbent Nominee or any Director
approved or nominated for election or elected to the Board with the approval of
the majority of (i) the Incumbent Nominees who were members of the Board at the
time of such nomination or election and (ii) any replacement Directors of such
Incumbent Nominees pursuant to this Agreement.

“Director” shall have the meaning set forth in the Recitals.

“Icahn Nominating Committee” shall mean a committee of the Board comprised of
the Icahn Nominees that are members of the Board, as it is comprised from time
to time.

“Icahn Nominees” shall mean Carl C. Icahn, Keith Meister and David Schechter or,
if prior to the 2009 Annual Meeting any of such persons is unable or unwilling
to serve, any substitute selected by the Icahn Parties prior to the 2007 Annual
Meeting and selected by the Icahn Nominating Committee thereafter.

“Icahn Parties” shall have the meaning set forth in the Preamble.

“Incumbent Nominating Committee” shall mean a committee of the Board comprised
of the Continuing Incumbent Directors that are members of the Board, as it is
comprised from time to time.

“Incumbent Nominees” shall mean Don E. Ackerman, Charles E. Cobb and Hilliard M.
Eure, III, or, if prior to the 2007 Annual Meeting any of such persons is unable
or unwilling to serve, any substitute selected by the Board prior to such
meeting.

“Other Stockholders Nominating Committee” shall mean a committee of the Board
comprised of the Other Stockholders Nominees that are members of the Board, as
it is comprised from time to time.

“Other Stockholders Nominees” shall mean Craig Thomas and Nick Graziano,

 

2



--------------------------------------------------------------------------------

selected by S.A.C. Capital Advisors, LLC and Sandell Asset Management Corp.,
respectively, and Jonathan R. Macey, selected by the mutual agreement of the
Company and the Icahn Parties, or, if prior to the 2007 Annual Meeting any of
such persons is unable or unwilling to serve, any substitute selected by S.A.C.
Capital Advisors, LLC, Sandell Asset Management Corp. and the mutual agreement
of the Company and the Icahn Parties, respectively, and, in the case of any such
substitute selected by S.A.C. Capital Advisors, LLC or Sandell Asset Management
Corp., approved by the Company and the Icahn Parties (such approval not to be
unreasonably withheld or delayed) prior to such meeting; provided, that if
either of S.A.C. Capital Advisors, LLC or Sandell Asset Management Corp. do not
select any such substitute, such substitute shall be selected by the mutual
agreement of the Company and the Icahn Parties.

“parties” shall have the meaning set forth in the Preamble.

“Shares” shall have the meaning set forth in Section 2.3.

“Waivers” shall have the meaning set forth in Section 2.1.

ARTICLE II

REPRESENTATIONS

Section 2.1 Authority; Binding Agreement. The Company hereby represents and
warrants that (i) this Agreement has been approved and authorized (by the
unanimous vote of all members of the Board in attendance at the Board meeting
approving and authorizing this Agreement) and has been duly authorized, executed
and delivered by the Company, and is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, and any equitable remedies, (ii) the Company has obtained waivers, in
form and substance satisfactory to the Icahn Parties, from KeyBank National
Association, Bank of America, N.A., and Wachovia Bank National Association, each
as administrative agent for the respective lenders (collectively, the
“Waivers”), providing that this Agreement and the transactions contemplated
herein do not trigger a “change of control” or other similar provision in the
Senior Term Loan Agreement, dated as of December 23, 2005, the Senior Unsecured
Revolving Credit Agreement, dated as of June 13, 2006, and the Third
Consolidated Amended and Restated Revolving Credit Construction Loan Agreement,
dated September 22, 2005, respectively, in each case, among the Company and the
lender parties thereto, and such waivers have been delivered to the Icahn
Parties and are in full force and effect and (iii) the Board (by unanimous vote
of the members of Board in attendance at the applicable Board meeting) has
amended the Rights Agreement, dated as of January 30, 2007, as amended (the
“Rights Agreement”), to provide that the applicable percentage in the definition
of Acquiring Person (as defined in the Rights Agreement) is changed from 15% to
25% and to provide that any increase in percentage of Beneficial Ownership (as
defined in the Rights Agreement) resulting from issuances by the Company in
which all shareholders have the opportunity to participate shall be excluded
from the determination of whether such a participating shareholder is an
Acquiring Person, and such amendment is in form and substance satisfactory to
the Icahn Parties, has been delivered to the Icahn Parties and is in full force
and effect and has not been modified or further amended. The Icahn Parties
represent and warrant that this Agreement has been duly authorized,

 

3



--------------------------------------------------------------------------------

executed and delivered by the Icahn Parties and is a valid and binding
obligation of the Icahn Parties, enforceable against the Icahn Parties in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and any equitable
remedies. Each of the parties hereto represents and warrants that the execution,
delivery and performance of this Agreement by such party does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to such person or (ii) result in any breach or violation of or
constitute a default under or pursuant to any organizational document of such
party.

Section 2.2 Governmental Approval. Except for such filings as may be required by
the rules promulgated by the SEC, each of the parties hereto represents and
warrants that no consent, approval, authorization, license or clearance of, or
filing or registration with, or notification to, any court, legislative,
executive or regulatory authority or agency is required in order to permit any
party to this Agreement to perform such party’s obligations under this
Agreement, except for such as have been obtained.

ARTICLE III

COVENANTS

Section 3.1 Directors.

(a) The Board has duly adopted a resolution providing that immediately prior to
the 2007 Annual Meeting, the size of the Board shall be decreased to 9 members,
and such resolution is in full force and effect and shall not be rescinded or
modified. A true and correct copy of such resolution has been provided to the
Icahn Parties. From and after the date hereof until the completion of the 2007
Annual Meeting, the Company shall take no other action to (i) otherwise change
the size (whether by increase or decrease) of the Board, other than as
contemplated herein, (ii) amend, in any respect, the certificate of
incorporation or bylaws of the Company, other than as contemplated herein,
(iii) issue any of its securities to any person, other than pursuant to the
Company’s employee benefits and/or incentive plans or agreements existing as of
the date hereof, in each case, in the ordinary course of business and consistent
with past practice, (iv) make any change to its capital structure, (v) amend the
Rights Plan in any respect, other than as contemplated herein, or (vi) enter
into any agreement to do any of the foregoing, in each case, without the prior
written consent of the Icahn Parties, which consent shall not be unreasonably
withheld, conditioned or delayed. The Board has also duly adopted a resolution
nominating each of the Incumbent Nominees, the Icahn Nominees and the Other
Stockholders Nominees, for election to the Board at the 2007 Annual Meeting and
directing the Company and its officers and agents to solicit votes for the
election of each of the Incumbent Nominees, the Icahn Nominees and the Other
Stockholders Nominees in the same manner, and such resolution has not been
rescinded or modified. A true and correct copy of such resolution has been
provided to the Icahn Parties. The Board has duly adopted a resolution in which
it recommends to the Company’s shareholders that they vote for each of the
Incumbent Nominees, the Icahn Nominees and the Other Stockholders Nominees as
Directors of the Company at the 2007 Annual Meeting and directing that the
Company include this recommendation in its proxy materials (as amended or
supplemented) for the 2007 Annual Meeting, and such resolution has not been
rescinded or modified. A true and correct copy of such

 

4



--------------------------------------------------------------------------------

resolution has been provided to the Icahn Parties. The Company shall cause the
proxy used for the 2007 Annual Meeting to solicit authority to vote for each of
the Incumbent Nominees, the Icahn Nominees and the Other Stockholders Nominees
at the 2007 Annual Meeting. The Company shall use commercially reasonable
efforts to solicit proxies in favor of the election of each of the Incumbent
Nominees, the Icahn Nominees and the Other Stockholders Nominees at the 2007
Annual Meeting. Such nomination, recommendation and solicitation shall be
effected in a reasonable manner and shall be undertaken for each such nominee in
the same manner. The Icahn Parties will provide, as promptly as reasonably
practicable, all information relating to the Icahn Nominees (and other
information, if any) to the extent the Icahn Parties are advised by their legal
counsel that such information is required under applicable law to be included in
the Company’s proxy statement and any other solicitation materials to be
delivered to its shareholders in connection with the 2007 Annual Meeting or as
may be reasonably requested by the Company. To the extent possible, the
Company’s proxy statement and/or soliciting materials for the 2007 Annual
Meeting shall contain the same type of information concerning the Icahn Nominees
and the Other Stockholders Nominees as provided for the Incumbent Nominees.
Notwithstanding anything herein to the contrary, if at any time prior to the
2007 Annual Meeting, the Board becomes aware of any fact with respect to any one
or more of the Incumbent Nominees, the Icahn Nominees or the Other Stockholders
Nominees that would be required to be disclosed in the Company’s proxy materials
(as amended or supplemented) under the Exchange Act and the applicable rules and
regulations thereof and which fact is not contained in the Company’s proxy
materials (as amended or supplemented), the Company shall immediately notify the
Icahn Parties thereof and shall promptly amend or supplement the Company’s proxy
materials (as amended or supplemented) as may be required by the Exchange Act
and the applicable rules and regulations thereof.

(b) If, prior to the 2009 Annual Meeting, any of the Icahn Nominees once elected
at the 2007 Annual Meeting or the 2008 Annual Meeting, as applicable, resigns
from the Board or ceases to serve as a Director, then the Icahn Nominating
Committee (and no other person, group or entity) shall select a replacement
Director to fill the vacancy on the Board and the Icahn Nominating Committee
created thereby and shall nominate such replacement Director at the 2008 Annual
Meeting, if applicable, and the Company shall take any and all action to fill
such vacancy with such replacement Director and the Company shall take any and
all action to nominate such replacement Director at the 2008 Annual Meeting, or,
subject to the rights of the Icahn Nominating Committee described above, to
promptly appoint such replacement director if such vacancy exists after (i) the
2007 Annual Meeting and before the 2008 Annual Meeting or (ii) the 2008 Annual
Meeting and before the 2009 Annual Meeting, if applicable. If, prior to the 2009
Annual Meeting, any Incumbent Nominee once elected at the 2007 Annual Meeting or
Continuing Incumbent Director elected at the 2008 Annual Meeting, as the case
may be, resigns from the Board or ceases to serve as a Director, then the
Incumbent Nominating Committee (and no other person, group or entity) shall
select a replacement Director to fill the vacancy on the Board and the Incumbent
Nominating Committee created thereby and shall nominate such replacement
Director at the 2008 Annual Meeting, as applicable, and the Company shall take
any and all action to fill such vacancy with such replacement Director and the
Company shall take any and all action to nominate such replacement Director at
the 2008 Annual Meeting, or, subject to the rights of the Incumbent Nominating
Committee described above, to promptly appoint such replacement director if such
vacancy exists after (i) the 2007 Annual Meeting and before the 2008 Annual
Meeting or (ii) the 2008 Annual Meeting and

 

5



--------------------------------------------------------------------------------

before the 2009 Annual Meeting, if applicable. If, prior to the 2009 Annual
Meeting, any one or more of the Other Stockholders Nominees once elected at the
2007 Annual Meeting resigns from the Board or ceases to serve as a Director,
then the Other Stockholders Nominating Committee (and no other person, group or
entity) shall select a replacement Director to fill the vacancy on the Board and
the Other Stockholders Nominating Committee created thereby and shall nominate
such replacement Director at the 2008 Annual Meeting, as applicable, and the
Company shall take any and all action to fill such vacancy with such replacement
Director and the Company shall take any and all action to nominate such
replacement Director at the 2008 Annual Meeting, or, subject to the rights of
the Other Stockholders Nominating Committee described above, to promptly appoint
such replacement director if such vacancy exists after (i) the 2007 Annual
Meeting and before the 2008 Annual Meeting or (ii) the 2008 Annual Meeting and
before the 2009 Annual Meeting, if applicable; provided, that each of the Icahn
Nominating Committee and the Incumbent Nominating Committee shall have approved
any such replacement director(s) by by majority vote of each such committee;
provided, further, that if the Icahn Nominating Committee and the Incumbent
Nominating Committee do not so approve of any such person(s) within one
(1) month after receipt of the name of the proposed person(s) in accordance with
the foregoing proviso, in lieu of the approval right of the Icahn Nominating
Committee and the Incumbent Nominating Committee, the entire Board of Directors
shall have the right to approve of such person(s) by majority vote. The Company
shall take any and all action to nominate such replacement Director at the 2008
Annual Meeting, or, subject to the rights of the Other Stockholders Nominating
Committee described above, to promptly appoint such replacement director if such
vacancy exists after (i) the 2007 Annual Meeting and before the 2008 Annual
Meeting or (ii) the 2008 Annual Meeting and before the 2009 Annual Meeting, if
applicable. From the date hereof until immediately following the completion of
the 2008 Annual Meeting, the Company shall not oppose or direct, directly or
indirectly, any other shareholder to oppose the Continuing Incumbent Directors,
the Icahn Nominees or the Other Stockholders Nominees for election at the 2007
Annual Meeting or the 2008 Annual Meeting or nominate or direct, directly or
indirectly, any other shareholder to nominate any person for election as
director at the 2007 Annual Meeting or the 2008 Annual Meeting other than the
Incumbent Nominees, the Icahn Nominees and the Other Stockholders Nominees.

(c) Prior to the completion of the 2007 Annual Meeting, the Company shall not
modify any of the current policies applicable to Directors of the Company.
Promptly following the date of this Agreement, but in no event later than four
(4) business days following the date of this Agreement, the Company shall
publicly disclose (in its earnings call or otherwise in a manner reasonably
satisfactory to the Icahn Parties) the information set forth on Annex A, which
consists of any and all non-public information concerning the Company that prior
to the date of such public disclosure has been made available by or on behalf of
the Company to the Icahn Parties or any of their affiliates, representatives,
advisors, or financing sources, including without limitation, via access to the
Company’s data room site established in connection with the Company’s recent
auction process, that constitutes material non-public information concerning the
Company.

(d) Promptly following the 2007 Annual Meeting, a majority of the Board shall
appoint the Chairman and Vice Chairman of the Board and the members of the
various committees of the Board.

 

6



--------------------------------------------------------------------------------

(e) Each committee of the Board (other than each of the Icahn Nominating
Committee and the Other Stockholders Nominating Committee) will include at least
one member who is an Incumbent Nominee.

(f) From and after the completion of the 2007 Annual Meeting and until
immediately prior to the 2009 Annual Meeting, the Company shall not take any
action to increase or decrease the size of the Board without the affirmative
vote of 88.88% of the authorized number of Directors.

(g) The Company shall cause the 2007 Annual Meeting to be held on August 30,
2007. The Company shall not postpone or adjourn the 2007 Annual Meeting, or
change the record date thereof, without the prior written consent of the Icahn
Parties. The Company shall not place any item on the agenda for consideration at
the 2007 Annual Meeting (other than the election of directors and the
ratification of the appointment of the Company’s independent registered public
accounting firm for 2007) without the prior written consent of the Icahn
Parties.

Section 3.2 Voting Provisions.

(a) From the date hereof until immediately following the 2008 Annual Meeting,
the Icahn Parties shall, and shall cause their Affiliates to, not oppose or
direct, directly or indirectly, any other shareholder to oppose the Incumbent
Nominees for election at the 2007 Annual Meeting or 2008 Annual Meeting or
nominate or direct, directly or indirectly, any other shareholder to nominate
any person for election as director at the 2007 Annual Meeting or 2008 Annual
Meeting other than the Incumbent Nominees, the Icahn Nominees and the Other
Stockholders Nominees (and the Icahn Parties will withdraw its slate of
directors in the existing proxy contest with the Company in connection with the
2007 Annual Meeting). Each of the Icahn Parties will, or will cause the record
holder or record holders of all shares of Common Stock beneficially owned by the
Icahn Parties and their Affiliates to, vote all such shares of the Common Stock
as to which the Icahn Parties and their Affiliates have the right to vote at
each of the 2007 Annual Meeting and the 2008 Annual Meeting, to be present for
quorum purposes and to be voted, at each of the 2007 Annual Meeting and 2008
Annual Meeting or at any adjournments or postponements thereof, in favor of each
of the Incumbent Nominees, the Icahn Nominees and the Other Stockholders
Nominees and against any other shareholder nominations which are not approved by
the Board; provided, that the Icahn Parties shall not be required to comply with
this Section 3.2(a) in the event the Company is subject to a proxy contest by a
third party (including S.A.C. Capital Advisors, LLC and Sandell Asset Management
Corp., and any other third party, but excluding the Icahn Parties or any
Affiliate thereof) seeking to replace the Icahn Nominees or that would have the
effect, if successful, of decreasing below 1/3 the percentage of the Icahn
Nominee’s representation on the Board.

(b) Notwithstanding anything herein to the contrary, the Icahn Parties shall
have no obligations under Section 3.1 or this Section 3.2 if (i) any of the
Company’s representations set forth in Section 2.1 are not true and correct (or
were not true and correct when made) or (ii) any of the Continuing Incumbent
Directors do not (A) nominate and support each of the Continuing Incumbent
Directors, the Icahn Nominees and the Other Stockholders Nominees for election
at the 2007 Annual Meeting and the 2008 Annual Meeting, (B) vote, at

 

7



--------------------------------------------------------------------------------

any meeting of the Board or pursuant to any written consent in lieu of a meeting
of the Board, to direct the Company and its officers and agents to solicit votes
for the election of each of the Incumbent Nominees, the Icahn Nominees and the
Other Stockholders Nominees at the 2007 Annual Meeting and the 2008 Annual
Meeting and (C) recommend that the shareholders of the Company vote to elect as
directors of the Company each of the Continuing Incumbent Nominees, the Icahn
Nominees and the Other Stockholders Nominees for election at the 2007 Annual
Meeting and the 2008 Annual Meeting.

Section 3.3 Additional Undertakings by the Company. The Company shall,
simultaneously with the execution of this Agreement, by action of the Board,
amend the Company’s by-laws, in form and substance satisfactory to the Icahn
Parties, to (i) provide that from the date of the 2007 Annual Meeting until the
date of the 2009 Annual Meeting, in addition to any applicable laws, and except
as otherwise provided in this Agreement, the affirmative vote of 88.88% of the
authorized number of Directors shall be required to increase or decrease the
size of the Board; (ii) establish the Icahn Nominating Committee of the Board,
the Incumbent Nominating Committee of the Board and the Other Stockholders
Nominating Committee of the Board and delegate to the Icahn Nominating
Committee, the Incumbent Nominating Committee and the Other Stockholders
Nominating Committee, respectively, the power and the authority to (A) fill any
vacancies created in the Board and such committee resulting from the resignation
or other cessation in service of any Icahn Nominee, any Continuing Incumbent
Director, or any Other Stockholders Nominee, respectively, in each case, at any
time and from time to time prior to the 2009 Annual Meeting, and (B) nominate
for Director any Icahn Nominee, Continuing Incumbent Director or Other
Stockholders Nominee, respectively, in each case at the 2008 Annual Meeting; and
(iii) provide that the foregoing provisions of the Company’s by-laws can only be
amended by the Board and by the affirmative vote of 88.88% of the authorized
number of Directors.

Section 3.4 Publicity. Promptly following the execution of this Agreement, the
Company and the Icahn Parties shall prepare and issue a joint press release in
the form attached hereto as Annex B. Thereafter, except as required by
applicable law (as such parties are advised by their legal counsel), the Company
and the Icahn Parties shall use their reasonable efforts to consult with each
other before issuing any press release or otherwise making any public statement
about the execution or terms of this Agreement.

ARTICLE IV

OTHER PROVISIONS

Section 4.1 Remedies.

(a) Each party hereto hereby acknowledges and agrees that irreparable harm would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery or any
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

 

8



--------------------------------------------------------------------------------

(b) Each party hereto hereby acknowledges and agrees that any actions, suits or
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby will be brought solely and exclusively in the Court of
Chancery or any federal court in the State of Delaware (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 4.4 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates and Associates, irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby, in the Court of
Chancery or federal courts in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an improper or inconvenient forum.

(c) Nothing in this Article IV shall prevent any of the parties hereto from
enforcing its rights under this Agreement or shall impose any limitation on any
of the parties or their respective past, present or future general partners,
Directors, officers, or employees in defending any claim, action, cause of
action, suit, administrative action or proceeding of any kind, including,
without limitation, any federal, state or other governmental proceeding of any
kind, against any of them. The rights and remedies provided in this Agreement
are cumulative and do not exclude any rights or remedies provided by law.

Section 4.2 Amendments; Termination. Notwithstanding anything herein to the
contrary, both of the Company and the Icahn Parties agree that no amendment or
modification may be made to this Agreement, and this Agreement may not be
terminated, in each case, unless approved in writing by both of the Company and
the Icahn Parties; provided, however, that the approval by a majority of the
Board (which majority shall include a majority of the Continuing Incumbent
Directors) shall be required to approve any of the foregoing on behalf of the
Company; and provided, further, that this Agreement shall immediately terminate
and be of no further force or effect if the Icahn Nominees and the Other
Stockholders Nominees are not elected to the Board at the 2007 Annual Meeting or
do not constitute, collectively, 2/3 of the members of the Board immediately
following the 2007 Annual Meeting, other than as a result of such nominees
refusing to stand for election at the 2007 Annual Meeting.

Section 4.3 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof. The parties hereto may
not amend or modify this Agreement except in such manner as may be agreed upon
by a written instrument executed by all of the parties hereto, provided that
such amendment or modification is in accordance with Section 4.2. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege.

Section 4.4 Notices. All notices, consents, requests, instructions, approvals

 

9



--------------------------------------------------------------------------------

and other communications provided for herein and all legal process in regard
hereto shall be in writing and delivered (i) personally during normal business
hours, (ii) by overnight courier or (iii) facsimile (with a PDF or other copy by
electronic mail), and shall be deemed duly given on the date of delivery. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

 

If to the Company:

   WCI Communities, Inc.    24301 Walden Center Drive    Bonita Springs, Florida
34134    Attention: Vivien Hastings, Esq.    Fax: (239) 498-8277    Email:
vivienhastings@wcicommunities.com

with a copy to:

   Simpson Thacher & Bartlett LLP    425 Lexington Ave.    New York, New York
10017    Attention:   Mario A. Ponce, Esq.      Avrohom J. Kess, Esq.    Fax:
(212) 455-2502    Email: mponce@stblaw.com                akess@stblaw.com

If to the Icahn Parties:

   Icahn Capital Management LP    c/o Icahn Associates Corp.    767 Fifth
Avenue, 47th Floor    Attention: General Counsel    Fax: 212-688-1158   
Email: mweitzen@sfire.com

Section 4.5 Severability. If any terms, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided, that the parties use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

Section 4.6 Expenses. In the event of any litigation among any of the parties
hereto concerning this Agreement or the transactions contemplated hereby, the
prevailing party in such litigation shall be entitled to reimbursement from the
party opposing such prevailing party of all reasonable attorneys’ fees and costs
incurred in connection therewith. Except as provided in the preceding sentence,
all costs and expenses incurred in connection with this Agreement, including in
connection with the 2007 Annual Meeting, shall be paid by the party incurring
such cost or expense.

Section 4.7 Term. Unless earlier terminated in accordance with Section 4.2, this
Agreement shall remain in full force and effect from the date hereof until
immediately prior to the 2009 Annual Meeting and shall thereafter terminate and
be of no further force or effect.

 

10



--------------------------------------------------------------------------------

Section 4.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof.

Section 4.9 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no party may assign, delegate or otherwise
transfer any of its obligations under this Agreement without the prior written
consent of the other parties hereto.

Section 4.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

WCI COMMUNITIES, INC.   

/s/ Jerry Starkey

Name:    Jerry Starkey Title:    President and Chief Executive Officer



--------------------------------------------------------------------------------

ICAHN PARTNERS LP  

/s/ Keith A. Meister

Name:   Keith A. Meister Title:   Managing Director ICAHN PARTNERS MASTER FUND
LP  

/s/ Keith A. Meister

Name:   Keith A. Meister Title:   Managing Director HIGH RIVER LIMITED
PARTNERSHIP By:   Hopper Investments LLC, its general partner  

/s/ Edward E. Mattner

Name:   Edward E. Mattner Title:   Authorized Signatory



--------------------------------------------------------------------------------

ANNEX A

[See attached materials]



--------------------------------------------------------------------------------

ANNEX B

[Attach joint press release]